DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10th, 2022 has been entered.

Response to Amendment
Applicant's amendment filed January 10th, 2022 have been entered. Claims 1, 2, 4, 8, and 10 have been amended. Claim 15 has been cancelled.
The Section 102/103 rejections over Verger as the primary reference made in the Office action mailed September 10th, 2021 have been withdrawn due to Applicant’s amendment.

Response to Arguments
Applicant’s arguments filed January 10th, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-14, & 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “the temperature in which the two plastic interlayers melt in a lamination process” is confusing. First, the term does not have an antecedent basis. Second, is the temperature the temperature at which the plastic interlayer start to melt or the temperature of a lamination process that would include the melting. Those are two different things. For example, in FR 2206289 A1, a softening/melting temperature of PVB is said to be about 70-80 °C (pg. 4, lines 141-144) and a bonding temperature of the process that melts the PVB being about 120-150 °C, or about 140 °C (pg. 5, lines 187-190). Furthermore, what if there are several steps? Which temperature is taken from which portion of the process.
Furthermore, what is the term “visible” in relation to? For example, an infrared antenna may or may not be visible to a person but will be visible to an infrared scanner.
The limitation will be broadly interpreted.
Regarding claim 7, it is unclear what the term “hidden” encompasses or what it means functionally to the structure.
Claims 2-6, 8, 10-14, and 16-17 are rejected for being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-14, & 16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Kizmaz et al. (U.S. Pub. No. 2020/0044284 A1) (hereinafter “Kizmaz”) or, in the alternative, under 35 U.S.C. 103 as obvious over Kizmaz, optionally in view of Wakabayashi et al. (U.S. Pub. No. 2016/0214361 A1) (hereinafter “Wakabayashi”) and Bischoff (DE 19519504 A1) (hereinafter “Bischoff”) OR Mueller et al. (DE 102007039416 A1) (hereinafter “Mueller”), wherein claims 3 & 6 are optionally further in view of Ishimoto et al. (U.S. Pub. No. 2020/0130327 A1) (hereinafter “Isomoto”).
Regarding claims 1, 4-5, 7-8, 10, 14, and 16, Kizmaz teaches a composite pane usable as a windshield/vehicle glazing [0048], the composite pane comprising first/outer and second/inner glass panes (All Figs. [5/6]), first and second thermoplastic bonding films (interlayers), such as EVA, PU, or PVB (All Figs. [8/7]), and a frame-like compensating film (Figs. 4-6 [6]) [0022, 0025, 0064-0066] made from a material, such as PET, having no adhesive bond formed during processing/lamination of the glass panes [0030], meaning that the film should inherently have a glass transition temperature (Tg) close to or above the melting temperature of the bonding films, wherein the frame-like compensating film comprises a cut-out for containing a functional element such as an electroluminescent device or OLED display (which would require being placed in a visible area to function properly) provided as a multilayer element comprising transparent (hidden) carrier layers, such as PET, and surface electrodes (electronics) [0038-0040].
Further regarding claim 1 and regarding claims 3 and 6, in the event that the frame-like compensating film does not comprise a Tg inherently or obviously within the claimed range:
Wakabayashi teaches a composite film for laminated glass comprising a pair of glass substrates (All Figs. [5A/5B]) bonded by a composite film comprising first and second resin intermediate films (All Figs. [4/1]), such as PVB, having a plastic film (All Figs. [2]) disposed therebetween, wherein the plastic film has a rigidity such as polycarbonate, polyester such as PET, or relevant plastics all of which have a Tg in the range of 70-250 °C [0054-0055], many of which have a value or range overlapping or in the currently claimed value, wherein the plastic film does not have a bonding function when the first and second resin intermediate films are melted by further processing [0033], wherein an example may be in the range of 120-150 °C [0117].
Bischoff teaches a glass laminate using polyvinyl butyral, wherein a particularly preferred temperature from the range of 120-140 °C is 130 °C to provide an intimate connection [0007, 0018].
	OR
Mueller teaches a composite component having outer transparent panes bonded by a melted adhesive layer, wherein the bonding condition is dependent on the adhesive used, wherein EVA bonds at temperatures below 100 °C, an upper limit of 120 °C for polyurethane, and a particular range of 125-130 °C for PVB [0032].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a material having a Tg in a range that is close enough to or above a melting temperature in a lamination process. One of ordinary skill in the art would have been motivated to use a rigid plastic for non-bonding plastic layer [Wakabayashi; 0054-0055], wherein the melting/laminating temperature would have been chosen as a lower value within a larger range [Bischoff] OR a specific range within a larger range or a lower range dependent on the bonding material used [Mueller].
Further regarding claims 3 and 6, in the event that the use of polycarbonate (a material having a Tg of 147 °C) is not motivated:
Isomoto teaches a glass laminate having a functional film disposed therebetween within the adhesive layer, wherein PET is preferred for transparency and a polycarbonate is preferred for heat resistance [0045]. One of ordinary skill in the art would have been motivated to choose a functional plastic film within an interlayer adhesive layer that would be beneficial for heat-resistance.
Regarding claims 2 and 12-13, the functional element is substantially fit within a recess and the non-bonding frame-like compensating film surrounds the recess [0022, 0057], wherein upon the melting of the intermediate films, any minimal tolerance gaps that may result from cutting manufacturing processes would be filled with the intermediate bonding film resin, wherein any tolerance gaps would be obviously minimized and within the claimed range.
That the resin is UV-curable is considered a product-by-process type limitation as currently claimed, wherein although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Regarding claim 11, the laminate is bent/curved [0046] meaning that the compensation layer would have been at least slightly bent as well, wherein a cold-bent compensation material is considered a product-by-process style limitation.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kizmaz, as applied to claim 1 above, in view of Barton et al. (U.S. Pub. No. 2009/0219468 A1) (hereinafter “Barton”).
Regarding claim 17, an infrared reflecting coating is not taught.
Barton teaches a laminated glazing such as a windshield [0001] having an electrical device therein, such as an OLED [0003, 0029], wherein the windshield further comprises an infrared reflecting film/coating on the glass pane (All Figs. [33]) for reducing the amount of infrared radiation incident on the electrical device [0010, 0036].

Claims 1-8, 10-14, and 16-17 are rejected under 35 U.S.C. 103 as obvious over Frost et al. (U.S. Pub. No. 2002/0094407 A1) (hereinafter “Frost”) in view of Thangamani et al. (U.S. Pub. No. 2020/0193259 A1) (hereinafter “Thangamani”) and Bischoff (DE 19519504 A1) (hereinafter “Bischoff”) and/or Mueller et al. (DE 102007039416 A1) (hereinafter “Mueller”), and optionally Wakabayashi et al. (U.S. Pub. No. 2016/0214361 A1) (hereinafter “Wakabayashi”), wherein claims 2 & 12-13 are evidenced by Laluet et al. (U.S. Pub. No. 2020/0276792 A1) (hereinafter “Laluet”).
Regarding claims 1, 3, 5-7, 10, 14, and 16-17, Frost teaches a laminated glazing unit, especially of the windshield type [0001], comprising first/outer and second/inner glass substrates (All Figs. [1/2]), first and second thermoplastic bonding plies (interlayers), such as PU or PVB (All Figs. [4/6]), and a transparent ply (compensation layer) comprising polycarbonate, or polyethylene terephthalate [0025], the transparent ply having a functional infrared reflecting layer thereon [0007, 0016], wherein the ply further comprises at least one incised (cutout) window therein (All Figs. [8”]) such that an electronic element can be inserted therein such as sensors, antennas, or other devices for use such as GPS or toll-charge recording [0037-0039, 0044], wherein a masking (hidden) layer is at least formed in the edges of the transparent ply but not necessarily over the inserted electronic element [0040-0042], wherein the PVB intermediate films flow under heat and pressure to fill every available interstice [0068, 0096].
However, neither a substrate for the electronic nor a melting temperature greater than a transition temperature of the transparent ply is taught.
Thangamani teaches a laminated glazing [0007] having an embedded data transponder in one of the layers between two glass panes therein, wherein the data transponder can have many functions including toll information and GPS [0041], wherein the transponder preferably comprises a stack of layers consisting of the electronics and a transparent substrate of glass or plastic using many of the same materials as the transparent ply [0034-0035]
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for insertable patch electronics preferably comprising a substrate and electronics used for the same purpose.
Bischoff teaches a glass laminate using polyvinyl butyral, wherein a particularly preferred temperature from the range of 120-140 °C is 130 °C to provide an intimate connection [0007, 0018].
	AND/OR
Mueller teaches a composite component having outer transparent panes bonded by a melted adhesive layer, wherein the bonding condition is dependent on the adhesive used, wherein EVA bonds at temperatures below 100 °C, an upper limit of 120 °C for polyurethane, and a particular range of 125-130 °C for PVB [0032].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for workable ranges for the bonding step using known materials, which have a melting range close to or below that of at least PET or PC.
Finally regarding claim 1, in the event that the transparent ply compensating film does not comprise a Tg inherently or obviously within the claimed range:
Wakabayashi teaches a composite film for laminated glass comprising a pair of glass substrates (All Figs. [5A/5B]) bonded by a composite film comprising first and second resin intermediate films (All Figs. [4/1]), such as PVB, having a plastic film (All Figs. [2]) generally imparting a specific function such as infrared reflection [0052] disposed therebetween, wherein the plastic film has a level of rigidity such as polycarbonate, polyester such as PET, or relevant plastics all of which have a Tg in the range of 70-250 °C [0054-0055], many of which have a value or range overlapping or in the currently claimed value, wherein the plastic film does not have a bonding function when the first and second resin intermediate films are melted by further processing [0033].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a material having a Tg in a range that is close enough to or above a melting temperature in a lamination process. One of ordinary skill in the art would have been motivated to use a workable plastic for non-bonding plastic layer used for the same purpose of providing functionality [Wakabayashi; 0054-0055].
Alternatively, it would have been obvious to provide windows to that of Wakabayashi, in order to insert electrical elements in a non-peripheral window portion of the non-bonding plastic film between two interlayers for a number of diverse uses [0039].
Regarding claims 2 and 12-13, the electronic element is operatively fit within a cutout window, wherein some tolerance (gap) may be expected as evidenced by Laluet (Figs. 5’-6’), such that upon the melting of the intermediate films, any minimal tolerance gaps that may result from cutting manufacturing processes would be filled with the intermediate bonding film resin, wherein any tolerance gaps would be obviously minimized and within the claimed range.
That the resin is UV-curable is considered a product-by-process type limitation as currently claimed, wherein although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Alternatively, Thangamani teaches the electronic device could be sealed by a UV curing resin [0036] that would fill any gaps between the plastic film and the electronic device.
Regarding claim 11, the two glass plates can be curved [0077], meaning that the plastic film would have been at least slightly bent as well, wherein a cold-bent compensation material is considered a product-by-process style limitation.

Claims 1-8, 10-14, and 16 are rejected under 35 U.S.C. 103 as obvious over Bertolini et al. (EP 2955064 A1) (hereinafter “Bertolini”) in view of Lu (U.S. Pub. No. 2018/0082669 A1) (hereinafter “Lu”) and Cleary et al. (U.S. Pub. No. 2016/0207290 A1) (hereinafter “Cleary”) AND/OR Fisher et al. (U.S. Pub. No. 2015/0140301 A1) (hereinafter “Fisher”), wherein claims 2 & 12-13 are evidenced by Laluet et al. (U.S. Pub. No. 2020/0276792 A1) (hereinafter “Laluet”).
Regarding claims 1, 3, 10, and 16, Bertolini teaches a laminated window pane, particularly a windscreen [0003], wherein the laminated window pane comprises at least a first/outer and second/inner glass substrates (All Figs. [2/3]), one or more adhesive interlayers, such as EVA, PU, or PVB [0010], wherein an electroluminescent electronic display is contained within an opening of a transparent sheet or adhesive interlayer, wherein an embodiment depicts a center interlayer comprising the opening [0011, 0014], the an electroluminescent electronic display comprising an optically transparent (hidden) glass substrate and electronics for forming the display [0015].
Further regarding claim 1 and regarding claims 4-8 and 14, a compensating layer comprising the same or similar material as the display substrate and having a Tg above the temperature in which two adhesive interlayers melt in a lamination process having a cutout for insert the display.
Lu teaches a laminated glazing, usable as a windshield, beneficial for both impacts and sound attenuation [0003-0005], improved over conventional single to three-layered interlayers [0024-0025], wherein first, second, and third substrates are rigid and formed from glass or rigid polymer such as polycarbonate [0026-0027] and monolithic acoustic interlayers [0038].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a center inorganic or organic glass layer, wherein the center layer would comprise an opening for the insertion of the electroluminescent display. One of ordinary skill in the art would have been motivated to improve sound attenuation qualities of a laminated glazing over that of two rigid pane laminates [0024-0025].
Cleary teaches a thin glass laminate structure having laminated tempered glass, wherein bonding/laminating temperature less than the softening temperature of the first and second glass layers [0014] and larger than a softening temperature of the interlayer materials such as about 100 °C to about 120 °C [0067, 0073].
	AND/OR
Fisher teaches a laminated glass structure heated to a temperature at or above the softening temperature of the interlayer such that it flows and bonds to the glass [0011], wherein PVB exhibits this property at about 140 °C [0045, 0048], wherein the laminate may further include a central glass layer [0028].
Regarding claims 2 and 12-13, the electronic element is operative fit within the window, wherein some tolerance (gap) may be expected as evidenced by Laluet (Figs. 5’-6’), such that upon the melting of the intermediate films, any minimal tolerance gaps that may result from cutting manufacturing processes would be filled with the intermediate bonding film resin, wherein any tolerance gaps would be obviously minimized and within the claimed range.
That the resin is UV-curable is considered a product-by-process type limitation as currently claimed, wherein although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Regarding claim 11, Cleary teaches that one or both outer glass layers may be curved [0013-0014] as does Fisher [0053-0054].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a glass laminate with a curvature. One of ordinary skill in the art would have been motivated to provide a desired stress distribution to the laminate, especially a windshield [0064, 0067-0068, 0072-0073], also taught by Fisher [0053].

Claims 2 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini in view of Lu and Cleary and/or Fisher, as evidenced by Laluet, as applied to claim 1 above, further in view of Kagaya et al. (U.S. Pub. No. 2019/0061481 A1) (hereinafter “Kagaya”).
Bertolini/Lu/(Cleary/Fisher) teach an electroluminescent display having a glass substrate incorporated into a central glass/rigid plastic layer, wherein Laluet teaches that the layer containing the cutout may form a void between itself and the electroluminescent display (Figs. 5’-6 [35a]) & Fig. 6 [34a]).
Kayaga teaches a window member for a vehicle comprising a glass layer having a cut out hole, wherein a second member comprising a glass or plastic material is inserted therein and bonded thereto, wherein the insert comprises a bonding agent on surfaces between itself and the glass to which it is attached [0056, 0061].
It would have been obvious to one of ordinary skill in the art at the time of invention to attach coplanar glass/rigid plastic portions using a bonding agent to fill any voids. One of ordinary skill in the art would have been motivated to improve strength [0061].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bertolini in view of Lu and Cleary and/or Fisher, as applied to claim 1 above, in view of Barton et al. (U.S. Pub. No. 2009/0219468 A1) (hereinafter “Barton”).
Regarding claim 17, an infrared reflecting coating is not taught.
Barton teaches a laminated glazing such as a windshield [0001] having an electrical device therein, such as an OLED [0003, 0029], wherein the windshield further comprises an infrared reflecting film/coating on the glass pane (All Figs. [33]) for reducing the amount of infrared radiation incident on the electrical device [0010, 0036].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 13th, 2022